Title: To George Washington from George Lux, 9 January 1788
From: Lux, George
To: Washington, George



Sir
Chatsworth [Md.] 9 Jany [1788]

I beg leave to introduce to your Excy Mr OConnor, who is writing an History of America, & means to make some stay with you—Mrs OConnor, a Niece of Sir Charles Hardy, who commanded the British Fleet last War, means to set up an Academy for the instruction of young Ladies in Alexandria, & I must request your Excellency’s patronage & attention—Mr OConnor is warmly recommended to me by my Relations of the Biddle Family in Phila., and as their Friend I beg leave to recommend him to you.
I hope, e’er twelve months are elapsed, that every American may embrace a Citizen of another State more fervently than ever, as a Brother, that we shall be one People, & all local distinctions be obliterated, and am, with Compts to your Excy & Mrs Washington, in which Mrs Lux joins Yr Hume Servt

Geo. Lux

